Citation Nr: 1709033	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  12-10 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for left upper extremity mononeuropathy, to include as secondary to service-connected residuals, fracture of the left arm.  

2.  Entitlement to service connection for left upper extremity myositis ossificans, to include as secondary to service-connected residuals, fracture of the left arm. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to July 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2015 the Board issued a decision denying service connection for left upper extremity mononeuropathy and myositis ossificans.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2016 memorandum decision the Court vacated the April 2015 Board decision and remanded the appeal to the Board for compliance with the memorandum decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The probative evidence of record demonstrates the Veteran's current left upper extremity mononeuropathy is a residual of the left arm fracture for which service connection was granted in February 2011.  

2.  The probative evidence of record demonstrates the Veteran's current left upper extremity myositis ossificans is a residual of the left arm fracture for which service connection was granted in February 2011.   


CONCLUSIONS OF LAW

1.  Entitlement to service connection for left upper extremity mononeuropathy is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  Entitlement to service connection for left upper extremity myositis ossificans is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310, secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

II.  Analysis

The Veteran's appeal was most recently before the Board in April 2015.  In a July 2016 memorandum decision the Court vacated the Board's April 2015 decision and remanded the claim for readjudication by the Board.  The Board notes the Court directed the Board to obtain a new VA examination which complied with the Board's October 2014 remand instructions.  However, as the Board is granting the Veteran's claims in full he is not prejudiced by the Board adjudicating his claims without obtaining a new VA examination.  

The Veteran served in the U.S. Air Force from June 2, 1960, to July 12, 1960.  A report of his medical history on the day he entered service did not report any deformities or medical conditions.  However, in 1946, the Veteran broke his left elbow, requiring surgery.  On June 9, 1960, the Veteran reported left arm pain, which was noted to be the result of an "old [fracture]."  On June 20, 1960, the Veteran underwent a separation examination, wherein he reported "broken arm trouble."  He was recorded as having a "[r]esidual condition of the left elbow, resulting from a fracture," which was found to have occurred 5 years earlier and to have caused "a lot of weakness and pain since that time."  The Veteran was diagnosed with "[r]esidual condition of the left elbow, resulting from a fracture, manifested by atrophy, weakness[,] and decreased range of motion."  A Medical Board recommended his discharge based on this condition.  A September 1960 hospital record states that the Veteran underwent surgery for a left humerus fracture in 1946.

In February 2011, the Board granted the Veteran's claim for service connection for a "left arm disorder," finding that he was found to be physically normal at service entrance, and the evidence does not clearly and unmistakably show that his left arm disorder both existed prior to service and was not aggravated by service.  After resolving all doubt in the Veteran's favor, the Board found that the preexisting disability was aggravated in service and service connection was warranted.

In a March 2011 rating decision, the RO effectuated the Board decision and granted service connection for "residuals, fracture of the left arm (elbow)."  The RO assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5206, for limitation of flexion of the forearm.   

Although the Board previously considered whether the neuropathy and myositis ossificans themselves were aggravated by service, the more appropriate question is whether the left upper extremity mononeuropathy and myositis ossificans are residuals of the fracture itself and should have been contemplated in the initial grant of service connection.  

The Veteran has provided several statements indicating that he feels his left upper extremity mononeuropathy and myositis ossificans are etiologically related to his service-connected left arm fracture residuals.  The Veteran's claims file contains several VA and private treatment records noting a current diagnosis of left upper extremity mononeuropathy and x-ray evidence of left upper extremity myositis ossificans.

Throughout the course of the appeal the Veteran has received several VA examinations and addendum opinions in order to determine the etiology of his left upper extremity mononeuropathy and myositis ossificans.  The Veteran was first provided with an August 2011 VA examination.  The examiner noted the Veteran had been diagnosed with ulnar mononeuropathy in October 2010 and that myositis ossificans had been shown on x-ray.  The examiner concluded that the Veteran had ulnar nerve damage which was most likely the result of his 1946 elbow fracture given the documented pain, muscle weakness and muscle atrophy that resulted from that injury.  The examiner also concluded the Veteran's myositis ossificans were most likely due to the trauma from his 1946 fracture or the resulting surgery.  Additionally, an April 2014 addendum opinion was obtained.  The opinion provider also concluded the Veteran's left upper extremity ulnar mononeuropathy was related to his left arm fracture.  

The Veteran was also provided with a September 2014 VA examination.  The examiner concluded that the Veteran's mononeuropathy was caused by his 1946 left arm fracture because there had been no other trauma to the Veteran's arm aside from that fracture.  Additionally the examiner noted the Veteran's myositis ossificans were caused by the trauma of his 1946 left arm fracture. 

Most recently a January 2015 addendum VA opinion was obtained.  The opinion provider explained that the symptoms exhibited by the Veteran during his active service including atrophy, weakness, and decreased range of motion, along with the absence of an in-service injury establishes that the Veteran's 1946 left arm fracture included neurological involvement.  The opinion provider further explained an elbow fracture is very likely to cause damage to the ulnar nerve.  The opinion provider also indicated that myositis ossificans occur when a hematoma forms at an injury site, which over time is reabsorbed by the body.  The opinion provider found that the Veteran's myositis ossificans were likely etiologically related to his 1946 fracture as they had occurred prior to his active service, and that fracture was the only left upper extremity trauma the Veteran had experienced during that time frame.  

The Board finds taken together the VA examinations and addendum opinions are probative evidence which establish that the Veteran's left upper extremity mononeuropathy and myositis ossificans are caused by his service-connected left arm fracture; thus are residuals of that fracture.  The VA providers reviewed the Veteran's claims file and provided rationales for their conclusions.  Therefore, the Board finds they weigh in favor of the Veteran's claims.  

As the Veteran's claims file contains evidence of current diagnoses of left upper extremity mononeuropathy and myositis ossificans and the medical evidence of record provides probative evidence of a nexus between the Veteran's upper left extremity disabilities and his service-connected left arm fracture residuals the Board finds service connection for left upper extremity mononeuropathy and service connection for left upper extremity myositis is warranted as both disabilities are residuals of the left arm fracture.  

ORDER

Entitlement to service connection for left upper extremity mononeuropathy, to include as secondary to service-connected residuals, fracture of the left arm is granted.  

Entitlement to service connection for left upper extremity myositis ossificans, to include as secondary to service-connected residuals, fracture of the left arm is granted.  



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


